

116 HR 3492 IH: Local School Foods Expansion Act of 2019
U.S. House of Representatives
2019-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3492IN THE HOUSE OF REPRESENTATIVESJune 25, 2019Mr. Welch introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to make a permanent program for the
			 procurement of unprocessed fruits and vegetables to provide healthier
			 school meals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Local School Foods Expansion Act of 2019. 2.Helping schools serve healthier mealsSection 6(f) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1755(f)) is amended—
 (1)in the heading, by striking Pilot project for procurement of unprocessed fruits and vegetables and inserting Program for procurement of domestically grown unprocessed fruits and vegetables; (2)by striking pilot project each place it appears and inserting program;
 (3)by amending paragraph (1) to read as follows:  (1)In generalThe Secretary shall carry out a program to facilitate the procurement of domestically grown unprocessed fruits and vegetables in not fewer than 15 States receiving funds under this Act.; 
 (4)in paragraph (2), by inserting domestically grown before unprocessed; (5)in paragraph (5)—
 (A)in the heading, by striking and reporting requirements and inserting , reporting requirements, and evaluations; (B)in subparagraph (B)—
 (i)in clause (i), by striking and at the end; (ii)in clause (ii), by striking the period and inserting ; and; and
 (iii)by adding at the end the following:  (iii)the challenges and opportunities presented by the program, as assessed by the State.; and
 (C)by adding at the end the following:  (C)Program evaluation (i)In generalNot later than 2 years after the date of the enactment of this subparagraph, the Secretary shall evaluate the impact of the program, including information on—
 (I)the quantity and cost of each type of unprocessed fruit and vegetable procured by each State under the program;
 (II)the benefit of such procurement in conducting school food service in each State, including meeting school meal requirements; and
 (III)the economic impact the program has had on agricultural producers in each State. (ii)ReportNot later than 4 years after the date of enactment of this subparagraph, the Secretary shall submit to the Committee on Agriculture of the House Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report that includes the results and an analysis of the evaluation required under clause (i).; and
 (6)by adding at the end the following new paragraph:  (6)Funding (A)Mandatory fundingThere is appropriated to carry out this section $15,000,000 for each of fiscal years 2020 through 2024.
 (B)ReservationOf the funds appropriated under subparagraph (A) for a fiscal year, $10,000,000 shall be reserved for States selected pursuant to paragraph (1) to carry out State program administration and provide technical assistance and outreach to vendors to become certified to participate in the program under this section.
 (C)Minimum allotmentOf the funds reserved under subparagraph (B), each State selected pursuant to paragraph (1) shall receive not less than $300,000 for each fiscal year during which such State participates in the program under this section..
			